                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 LARRY RHEINLAENDER,                                    §
              Plaintiff,                                §
                                                        § CIVIL ACTION NO. 5:21-CV-125
 Vs                                                     §
                                                        § JURY TRIAL DEMANDED
 WAL-MART STORES TEXAS, LLC,                            §
 WAL-MART STORES, INC., and JOHN DOE                    §
             Defendants.                                §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW, LARRY RHEINLAENDER, Plaintiff in the above-styled and numbered

cause, complaining of WAL-MART STORES TEXAS, LLC, WAL-MART STORES, INC., and

JOHN DOE, Defendants, and for cause of action would respectfully show the Court as follows:

                                           I. PARTIES

   1. Plaintiff Larry Rheinlaender is a resident and citizen of Texas and was so at the time of the

subject incident. He brings this complaint on behalf of himself.

   2. Upon information and belief Defendant John Doe is an employee of Wal-Mart Supercenter

#3391, the location where the incident and injury occurred. John Doe’s identity is, at this time,

unknown to Plaintiff, despite Plaintiff’s due diligence. John Doe is the employee that assembled

the swing that caused Plaintiff’s injury. John Doe failed to properly assemble the test or display

swing, failed to warn Plaintiff and shoppers like Plaintiff that the swing was improperly assembled,

failed to correct the unreasonably dangerous situation, and failed to follow store/company policies

for test or display swings. John Doe’s identity will be readily determinable in the due course of

discovery in this cause, at which time, Plaintiff will amend his complaint pursuant to Rule 15(c)



                                                 1
of the Federal Rules of Civil Procedure upon discovery of the true identity of John Doe. At all

times relevant, John Doe was in the course and scope of his employment with Wal-Mart Stores

Texas, LLC and/or Wal-Mart Stores, Inc.

   3. Defendant Wal-Mart Stores Texas, LLC is a foreign limited liability company incorporated

under the laws of Delaware with its principal place of business in Arizona. Wal-Mart Stores Texas,

LLC (hereinafter “Wal-Mart Texas”) conducts business in Texas, engages in systematic and

continuous contacts with the state of Texas, and derives substantial economic profits from its

business activities in Texas. Wal-Mart Texas can be served with process by serving its registered

agent CT Corporations Systems at 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

   4. Defendant Wal-Mart Stores, Inc. (hereinafter “Wal-Mart Inc”), is a foreign for-profit

corporation authorized to do business in the State of Texas with its headquarters in Bentonville,

Arkansas. Wal-Mart Inc can be served with process by serving its registered agent CT

Corporations Systems at 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

                               II. JURISDICTION AND VENUE

   5. Venue is proper in this District and Division pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in the Western District

of Texas. The incident made the basis of this lawsuit occurred in Bexar County, Texas, located in

the San Antonio Division of the Western District of Texas.

   6. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 as there is

complete diversity of citizenship between Plaintiff and Defendants and the amount in controversy

exceeds $75,000.00.

   7. This Court has specific personal jurisdiction over the Defendants because Wal-Mart Texas

and Wal-Mart Inc purposely directed their activities to Texas and the claims made in this litigation

are the result of injuries that arise directly out of and relate to those activities. John Doe is also


                                                  2
subject to this Court’s general and specific personal jurisdiction because his negligent acts caused

the injury made the basis of this lawsuit and, upon information and belief, he is a United States

citizen and resident of Texas. This action arises foreseeably from Defendants Wal-Mart Texas and

Wal-Mart Inc’s conduct following their purposeful choice to maintain retail stores in Texas, and

their failure to exercise reasonable care while doing so. Defendants should have reasonably

anticipated being haled into court in Texas given the substantial connection between their activities

in Texas and the claims made in this lawsuit. Thus, this action seeks to adjudicate issues deriving

directly from or connected directly with their activities in Texas, and this Court’s personal

jurisdiction over these Defendants in this action arises from that nexus. Defendants themselves

created the contacts with Texas; they purposefully availed themselves of the privilege of

conducting activities within Texas. Defendants have sufficient minimum contacts with the State

of Texas to support the exercise of specific jurisdiction over them by a court in the forum state.

Based upon the direct connection between the Defendants’ activities in Texas and the claims made

against them, as well as the minimum contacts each of them purposefully made with the State of

Texas, the exercise of personal jurisdiction here is consistent with the Texas Long Arm statute and

with due process; it does not offend traditional notions of fair play and substantial justice and is

neither unfair nor unreasonable.

                                            III. FACTS

   8. On or about March 7, 2019, Larry Rheinlaender was with his daughter at Wal-Mart

Supercenter #3391, both invitees of Wal-Mart Supercenter #3391, a property controlled by Wal-

Mart Texas and Wal-Mart Inc. In the Garden Center of Wal-Mart Supercenter #3391, Plaintiff and

his daughter saw a four-foot-wide swing. Because there was no sign or employee advising

otherwise, Plaintiff sat on the swing. Seconds later, Plaintiff was in the midst of putting his




                                                 3
daughter on his lap when the swing broke. Plaintiff fell, slamming onto the floor, where he felt

immediate pain. After the fall, an employee showed Plaintiff that the “s” shaped hook was made

of coat hanger wire, while the other side of the swing had a thicker bolt.

   9. John Doe failed in his ongoing activity of assembling swings for testing or displaying,

which actually and proximately caused injury to Plaintiff. Defendants Wal-Mart Texas and Wal-

Mart Inc failed in their duty to appropriately hire, supervise, and train John Doe and failed in their

duty to maintain a safe premises. Wal-Mart Texas and Wal-Mart Inc owned and/or occupied the

building where the incident occurred. Wal-Mart Texas and Wal-Mart Inc assumed control over

and responsibility for the design of Wal-Mart Supercenter #3391, the store where the incident

occurred. Wal-Mart Texas and Wal-Mart Inc assumed control over and responsibility for John

Doe’s actions in the course and scope of his employment.

   10. At all times material hereto, Defendants Wal-Mart Texas and Wal-Mart Inc controlled the

policies and procedures for the maintenance of Wal-Mart Supercenter #3391, located at 6102

FM3009, Schertz TX 78154.



  IV. PLAINTIFF’S CLAIM OF NEGLIGENCE AGAINST DEFENDANT, JOHN DOE

   11. As is more fully described in numbered paragraphs 8, 9, and 10, Defendant, John Doe, was

negligent and is liable for his acts or omissions which proximately caused the occurrence in

question and the resulting personal, physical injuries and damages to Plaintiff set out below. John

Doe’s negligent work activity involved the active assembly of a hazardous test or display swing.

John doe failed to exercise reasonable care in the assembly, maintenance, and/or exhibition of the

swing. The swing’s condition posed an unreasonable risk of harm and John Doe, Wal-Mart Texas,

and Wal-Mart Inc failed to exercise reasonable care to reduce or eliminate that risk.

   12. The negligent acts and omissions of Defendant John Doe pled in the alternative include:


                                                  4
               a. Failed to use reasonable care to assemble the swing in question;

               b. Failed to properly display written warning or give oral warning as to the swing’s
                  negligent assembly;

               c. Failed to follow store/company policies and procedures to assemble the swing
                  properly;

               d. Failed to warn Larry Rheinlaender of the unsafe condition;

               e. Failed to follow store/company policy on test or display product maintenance;

               f. Failed to use reasonable care to prevent risk of harm on the premises;

               g. Failed to use reasonable care to protect others from peril where the peril was
                  under his control;

               h. Failed to use reasonable care in taking affirmative action to control or avoid
                  increasing danger from a condition that he created;

               i. Failed to fix the improperly assembled swing on the day of the incident or
                  before the day of the incident; and

               j. Failed to inspect and/or patrol the premises and remove any dangerous
                  condition, including the swing made the basis of this lawsuit.

   13. Defendant John Doe is liable for his negligent conduct. He was in the course and scope of

his employment with Wal-Mart Texas and Wal-Mart Inc when he assembled the swing. His

negligent acts and omissions proximately caused the occurrence and Plaintiff’s injuries.

   14. All negligent acts and/or omissions described above proximately caused the injuries and

damages described herein below to Plaintiff, which are incorporated herein by reference.




                                                5
     V. PLAINTIFF’S CLAIM OF NEGLIGENCE AND RESPONDEAT SUPERIOR
                 AGAINST DEFENDANT, WAL-MART TEXAS

   15. As is more fully described in numbered paragraphs 8, 9, and 10 above, Defendant, Wal-

Mart Texas was negligent and is liable under respondeat superior, and such acts or omissions were

the proximate cause of the occurrence in question and the resulting personal, physical injuries and

damages to Plaintiff set out below, in the operation of the business owned by Defendants Wal-

Mart Texas and Wal-Mart Inc. Defendant, Wal-Mart Texas was not reasonable in the manner it

acted or failed to act in the assembly and display of the swing that caused the injury made the basis

of this lawsuit. Plaintiff’s personal physical injuries and damages set out below were proximately

caused by Defendant Wal-Mart Texas’ acts and omissions. Defendant, Wal-Mart Texas owed a

duty to exercise the degree of care that a reasonably prudent business would use to avoid harm to

others under circumstances similar to those described herein and above. Wal-Mart Texas

committed actions of omission and commission, which collectively and severally constituted

negligence, and that negligence proximately caused both the injury in question and Plaintiff’s

damages.

   16. The negligent acts or omissions of Defendant Wal-Mart Texas pled in the alternative

include:

               a. Failed to provide for proper assembly of the swing in question;

               b. Failed to properly display written warning or give oral warning as to swing’s
                  negligent assembly;

               c. Failed to provide necessary and proper policies and procedures to assemble the
                  swing properly;

               d. Failed to warn Larry Rheinlaender of the unsafe condition;

               e. Failed to enforce their policy on test or display product assembly;

               f. Failed to use reasonable care in properly training and monitoring its employees,
                  agents, and/or contractors with respect to enforcing store/company policy;


                                                 6
               g. Failed to control the conduct of its employees, agents, and/or contractors with
                  respect to the enforcement of store/company policy;

               h. Failed to use reasonable care in supervising its employees and/or agents’
                  ongoing activities with respect to the enforcement of its test or display assembly
                  policy;

               i. Failed to use reasonable care to prevent its employees and/or agents from
                  allowing an unreasonable risk of harm on its premises;

               j. Failed to use reasonable care to protect others from peril where the peril is under
                  their control;

               k. Failed to use reasonable care in taking affirmative action to control or avoid
                  increasing danger from a condition that has been created or allowed by their
                  conduct, including the lack of enforcement of store/company policy;

               l. Failed to exercise reasonable care in the control over its employees, agents,
                  and/or contractors as it relates to the enforcement of store/company policy;

               m. Failed to communicate proper instructions and procedures to its employees,
                  agents and/or contractors regarding its store/company policy;

               n. Failed to properly train its employees, agents, contractors, and/or
                  subcontractors on the enforcement of the store/company policy;

               o. Failed to fix the improperly assembled swing on the day of the incident or
                  before the day of the incident; and

               p. Failed to inspect and/or patrol the premises and remove any dangerous
                  condition, including the swing made the basis of this lawsuit.

   17. Defendant Wal-Mart Texas is liable for the conduct of its employees, agents, servants,

contractors, and/or subcontractors under the doctrine of respondeat superior. Those employees,

agents, servants, contractors, and/or subcontractors were acting in the course and scope of their

employment or agency at all times material to the claims made in this cause. The actions and

omissions by the Defendants through the actions of their agents, servants, contractors,

subcontractors, and/or their employees proximately caused the occurrence and Plaintiff’s injuries.

   18. All negligent acts and/or omissions described above proximately caused the injuries and

damages described herein below to Plaintiff, which are incorporated herein by reference.



                                                 7
     VI. PLAINTIFF’S CLAIM OF NEGLIGENCE AND RESPONDEAT SUPERIOR
                    AGAINST DEFENDANT, WAL-MART INC

   19. As is more fully described in numbered paragraphs 8, 9, and 10 above, Defendant, Wal-

Mart Inc was negligent and is liable under respondeat superior, and such acts or omissions were

the proximate cause of the occurrence in question and the resulting personal, physical injuries and

damages to Plaintiff set out below, in the operation of the business owned by Defendants Wal-

Mart Texas and Wal-Mart Inc. Defendant, Wal-Mart Inc was not reasonable in the manner it acted

or failed to act in the assembly and display of the swing that caused the injury made the basis of

this lawsuit. Plaintiff’s personal physical injuries and damages set out below were proximately

caused by Defendant Wal-Mart Inc’s acts and omissions. Defendant, Wal-Mart Inc owed a duty

to exercise the degree of care that a reasonably prudent business would use to avoid harm to others

under circumstances similar to those described herein and above. Wal-Mart Inc committed actions

of omission and commission, which collectively and severally constituted negligence, and that

negligence proximately caused both the injury in question and Plaintiff’s damages.

   20. The negligent acts or omissions of Defendant Wal-Mart Inc pled in the alternative

include:

               a. Failed to properly assemble the swing in question;

               b. Failed to properly display written warning or give oral warning as to swing’s
                  negligent assembly;

               c. Failed to provide necessary and proper policies and procedures to assemble the
                  swing properly;

               d. Failed to warn Larry Rheinlaender of the unsafe condition;

               e. Failed to enforce their policy on test or display product assembly;

               f. Failed to use reasonable care in properly training and monitoring its employees,
                  agents, and/or contractors with respect to enforcing store/company policy;




                                                8
               g. Failed to control the conduct of its employees, agents, and/or contractors with
                  respect to the enforcement of store/company policy;

               h. Failed to use reasonable care in supervising its employees and/or agents’
                  ongoing activities with respect to the enforcement of its test or display assembly
                  policy;

               i. Failed to use reasonable care to prevent its employees and/or agents from
                  allowing an unreasonable risk of harm on its premises;

               j. Failed to use reasonable care to protect others from peril where the peril is under
                  their control;

               k. Failed to use reasonable care in taking affirmative action to control or avoid
                  increasing danger from a condition that has been created or allowed by their
                  conduct, including the lack of enforcement of store/company policy;

               l. Failed to exercise reasonable care in the control over its employees, agents,
                  and/or contractors as it relates to the enforcement of store policy;

               m. Failed to communicate proper instructions and procedures to its employees,
                  agents and/or contractors regarding its store/company policy;

               n. Failed to properly train its employees, agents, contractors, and/or
                  subcontractors on the enforcement of the store/company policy;

               o. Failed to fix the improperly assembled swing on the day of the incident or
                  before the day of the incident; and

               p. Failed to inspect and/or patrol the premises and remove any dangerous
                  condition.

   21. Defendant Wal-Mart Inc is liable for the conduct of its employees, agents, servants,

contractors, and/or subcontractors under the doctrine of respondeat superior. Those employees,

agents, servants, contractors, and/or subcontractors were acting in the course and scope of their

employment or agency at all times material to the claims made in this cause. The actions and

omissions by the Defendants through the actions of their agents, servants, contractors,

subcontractors, and/or their employees proximately caused the occurrence and Plaintiff’s injuries.

   22. All negligent acts and/or omissions described above proximately caused the injuries and

damages described herein below to Plaintiff, which are incorporated herein by reference.



                                                 9
VII. PLAINTIFF’S CLAIM OF NEGLIGENT HIRING, TRAINING, AND RETENTION
          OF JOHN DOE AGAINST DEFENDANT WAL-MART TEXAS

   23. In addition to its vicariously liability to Plaintiff under respondeat superior, Defendant

Wal-Mart Texas is directly liable to Plaintiff for its individual negligent acts and/or omissions.

   24. Defendant Wal-Mart Texas knew, or through the exercise of reasonable care should have

known, that John Doe, who assembled the swing, was careless, reckless, incompetent and/or

unqualified or was not adequately trained regarding proper use, operation, assembly, and

maintenance of the swing at issue. Defendant Wal-Mart Texas was negligent in its hiring, training,

retaining, supervising, auditing, and/or disciplining of John Doe. All the negligent and/or grossly

negligent acts and/or omissions described above proximately caused the injuries and damages the

Plaintiff has suffered as detailed below.

   25. Defendant Wal-Mart Texas was independently negligent in its/their hiring, training,

retaining, monitoring, auditing, supervising, managing, dispatching, and/or disciplining of John

Doe, who assembled the swing and in negligently entrusting the swing or its individual parts to

him. Defendant Wal-Mart Texas owed a duty to use ordinary care in the hiring, training, retaining,

monitoring, auditing, supervising, managing, dispatching, and/or disciplining of their employees

or statutory employees, specifically John Doe, that businesses and/or companies use under the

same or similar circumstances. Defendant Wal-Mart Texas breached this duty and was negligent

by the following acts or omissions:

               a. Failed to use the reasonable care that a company would use in hiring, training,
                  monitoring supervising, disciplining, managing, and/or retaining their
                  employee or statutory employee, John Doe; and knew, or through the exercise
                  of reasonable care, should have known that John Doe that assembled the swing
                  was unqualified and/or incompetent to use, operate, maintain, and assemble a
                  swing for test or display;

               b. Failed to use the reasonable care that a company would use in hiring, training,
                  monitoring, supervising, disciplining, managing, and/or retaining its employee



                                                 10
                  or statutory employee by failing to properly qualify John Doe that assembled
                  the swing;

              c. Failed to use the reasonable care that a company would use in hiring, training,
                 monitoring, supervising, disciplining, managing, and/or retaining its employee
                 or statutory employee, John Doe, by failing to perform a proper and adequate
                 background check and verification of employment history, criminal history, and
                 driving record of John Doe that assembled the swing;

              d. Defendant Wal-Mart Texas’ safety management system failed with regard to
                 qualifying, training, monitoring, and disciplining John Doe that assembled the
                 swing and similar employees;

              e. Defendant Wal-Mart Texas’ safety management system failed with regard to
                 auditing and disciplining its employees, including John Doe that assembled the
                 swing, for safety violations; assembly violations; and unsafe acts in the use,
                 operation, assembly, and maintenance of test or display swings;

              f. Defendant Wal-Mart Texas failed to have adequate safety management controls
                 in place to remove employees such as John Doe who posed a risk to the
                 shopping public. Defendant Wal-Mart Texas knew or should have known of
                 John Doe’s consistent pattern of unsafe activity and failed to adequately
                 discipline them. By failing to remove John Doe, Defendant Wal-Mart Texas
                 ratified, authorized, condoned, and/or adopted his dangerous use, operation,
                 assembly, and maintenance practices;

              g. Defendant Wal-Mart Texas failed to have adequate safety management controls
                 in place regarding the investigation of the incident made the basis of this lawsuit
                 to determine the root cause and the appropriate disciplinary action;

              h. Defendant Wal-Mart Texas failed to have adequate safety management controls
                 in place to ensure John Doe was complying with safety regulations; and

              i. Defendant Wal-Mart Texas failed to have adequate safety management controls
                 in place to ensure John Doe that assembled the swing and other similar
                 employees received and underwent training regarding the safe use and
                 operation of test and display swings.

   26. As a result of the negligence and/or gross negligence of Defendant Wal-Mart Texas,

Plaintiff was caused to sustain severe and permanent personal injuries and damages as set forth

herein.




                                               11
VIII. PLAINTIFF’S CLAIM OF NEGLIGENT HIRING, TRAINING, AND RETENTION
            OF JOHN DOE AGAINST DEFENDANT WAL-MART INC

   27. In addition to its vicariously liability to Plaintiff under respondeat superior, Defendant

Wal-Mart Inc is directly liable to Plaintiff for its individual negligent acts and/or omissions.

   28. Defendant Wal-Mart Inc knew, or through the exercise of reasonable care should have

known, that John Doe, who assembled the swing was careless, reckless, incompetent and/or

unqualified or was not adequately trained regarding proper use, operation, assembly, and

maintenance of the swing at issue. Defendant Wal-Mart Inc was negligent in its hiring, training,

retaining, supervising, auditing, and/or disciplining of John Doe. All the negligent and/or grossly

acts and/or omissions described above proximately caused the injuries and damages the Plaintiff

has suffered as detailed below.

   29. Defendant Wal-Mart Inc was independently negligent in its/their hiring, training, retaining,

monitoring, auditing, supervising, managing, dispatching, and/or disciplining of John Doe, that

assembled the swing and in negligently entrusting the swing to them. Defendant Wal-Mart Inc

owed a duty to use ordinary care in the hiring, training, retaining, monitoring, auditing,

supervising, managing, dispatching, and/or disciplining of their employees or statutory employees,

specifically John Doe that assembled the swing made the basis of this lawsuit, that businesses

and/or companies use under the same or similar circumstances. Defendant Wal-Mart Texas

breached this duty and was negligent by the following acts or omissions:

               j. failed to use the reasonable care that a company would use in hiring, training,
                  monitoring supervising, disciplining, managing, and/or retaining their
                  employee or statutory employee, John Doe; and knew, or through the exercise
                  of reasonable care, should have known that John Doe was unqualified and/or
                  incompetent to use, operate, maintain, and assemble a swing for test and
                  display;

               k. failed to use the reasonable care that a company would use in hiring, training,
                  monitoring, supervising, disciplining, managing, and/or retaining its employee
                  or statutory employee by failing to properly qualify John Doe;


                                                 12
               l. failed to use the reasonable care that a company would use in hiring, training,
                  monitoring, supervising, disciplining, managing, and/or retaining its employee
                  or statutory employee, John Doe, by failing to perform a proper and adequate
                  background check and verification of employment history, criminal history, and
                  driving record of John Doe;

               m. Defendant Wal-Mart Inc’s safety management system failed with regard to
                  qualifying, training, monitoring, and disciplining John Doe that assembled the
                  swing and similar employees;

               n. Defendant Wal-Mart Inc’s safety management system failed with regard to
                  auditing and disciplining its employees, including John Doe, for safety
                  violations; assembly violations; and unsafe acts in the use, operation, assembly,
                  and maintenance of test and display swings;

               o. Defendant Wal-Mart Inc failed to have adequate safety management controls
                  in place to remove employees such as John Doe who posed a risk to the
                  shopping public. Defendant Wal-Mart Inc knew or should have known of John
                  Doe’s consistent pattern of unsafe activity and failed to adequately discipline
                  him. By failing to remove John Doe that assembled the swing, Defendant Wal-
                  Mart Inc ratified, authorized, condoned, and/or adopted his dangerous use,
                  operation, assembly, and maintenance practices;

               p. Defendant Wal-Mart Inc failed to have adequate safety management controls
                  in place regarding the investigation of the incident made the basis of this lawsuit
                  to determine the root cause and the appropriate disciplinary action;

               q. Defendant Wal-Mart Inc failed to have adequate safety management controls
                  in place to ensure John Doe was complying with safety regulations; and

               r. Defendant Wal-Mart Inc failed to have adequate safety management controls
                  in place to ensure John Doe and other similar employees received and
                  underwent training regarding the safe use and operation of test and display
                  swings.

   30. As a result of the negligence and/or gross negligence of Defendant Wal-Mart Inc, Plaintiff

was caused to sustain severe and permanent personal injuries and damages as set forth herein.

                IX. DAMAGES OF PLAINTIFF LARRY RHEINLAENDER

   31. As a direct and proximate result of the occurrence made the basis of this lawsuit, and the

negligent acts and/or omissions of Defendants set out above, LARRY RHEINLAENDER suffered

serious bodily injuries that resulted in personal physical injuries and other serious injuries. Because




                                                  13
of the nature and severity of the personal physical injuries sustained by LARRY

RHEINLAENDER, he is entitled to monetary compensation for damages as set out further below,

and which the jury deems just and fair, to include, but not limited to, the following which have

been incurred in the past and, in all reasonable probability, will be sustained in the future.

               a. Reasonable medical care and expenses in the past. These damages were
                  incurred by LARRY RHEINLAENDER for the necessary care and treatment
                  resulting from the collision complained of herein and such charges are
                  reasonable and were usual and customary charges for such services in Bexar
                  County, Texas;

               b. Reasonable and necessary medical care and expenses which will, in all
                  reasonable probability, be incurred in the future;

               c. Physical pain and mental anguish sustained in the past;

               d. Physical pain and mental anguish which will, in all reasonable probability, be
                  incurred in the future;

               e. Physical impairment other than the ability to earn money sustained in the past;

               f. Physical impairment other than the ability to earn money which will, in all
                  reasonable probability, be incurred in the future;

   32. By reason of the above and foregoing, LARRY RHEINLAENDER hereby asserts a claim

against Defendants for compensation of damages sustained. LARRY RHEINLAENDER asks that

a fair and impartial jury be impaneled to assess the fair amount of compensation necessary to

compensate him for the injuries and damages sustained as referenced above.                   LARRY

RHEINLAENDER asks that a jury, after considering all of the evidence and reaching a fair and

impartial verdict, award an amount within their discretion, but not to exceed an amount supportable

by the evidence presented.

                 X. PRE-JUDGMENT AND POST JUDGMENT INTEREST

   33. Plaintiff seeks pre-judgement and post-judgement interest at the maximum legal rate.




                                                 14
                                XI. CONDITIONS PRECEDENT

    34. All conditions precedent to Plaintiff’s right to recover and Defendants’ liability have been

performed or have occurred.

                                       XII. JURY DEMAND

    35. Plaintiff requests a trial by jury and tenders the requisite fee.

                                           XIII. PRAYER

    36. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that

Defendants be cited to appear and answer herein and that upon trial, or a final hearing of this cause,

judgement be entered for the Plaintiff against Defendants, jointly and severally, for the actual

damages set out hereinabove, all to be determined by a fair and impartial jury (or judge if a jury

trial is subsequently and affirmatively waived) that has fully weighed the evidence and facts and

delivered its verdict in accordance with the Judge’s instructions in an amount within the

jurisdictional limits of the Court, together with pre-judgment interest (from the date of injury

through the date of judgment) at the maximum rate allowed by law; post-judgment interest at the

legal rate, costs of court, and for such other and further relief to which Plaintiff may be justly

entitled at law or in equity.


                                                Respectfully submitted:

                                                LAW OFFICE OF ROBERT F. WHITE, P.C.
                                                909 NE Loop 410, Suite 300
                                                San Antonio, Texas 78209
                                                Telephone: (210) 771-5766
                                                Facsimile: (210) 428-6410

                                        By:     /S/Robert F. White
                                                ROBERT F. WHITE
                                                Email: rwhite1743@gmail.com
                                                State Bar No. 24067934
                                                Attorney for Plaintiff



                                                  15
